Citation Nr: 0741024	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  04-28 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1952 to February 
1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.  In a January 2006 decision, the Board denied the 
claim for entitlement to service connection for the cause of 
the veteran's death.  The appellant appealed the Board's 
January 2006 decision to the United States Court of Appeals 
for Veterans Claims (Court) and in an Order dated in June 
2007, the Court ordered that the motion for remand be granted 
and remanded the Board's decision for proceedings consistent 
with the Joint Motion for Remand (Joint Motion) filed in this 
case.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran died in March 2003.  The immediate cause of 
death was respiratory failure due to or as a consequence of 
left multiloculated empyema due to or as a consequence of 
left panlobar pneumonia.  Another significant condition 
contributing to death was metastatic colon cancer.

3.  At the time of his death, the veteran was service 
connected for neurofibromatosis of the torso and extremities, 
evaluated as 50 percent disabling; neurofibromatosis of the 
head and neck, evaluated as 30 percent disabling; and a 
duodenal ulcer, evaluated as 10 percent disabling.  He was 
awarded individual unemployability from September 25, 1998.
4.  The veteran's respiratory failure, left multiloculated 
empyema, and left panlobar pneumonia were related to his 
service-connected neurofibromatosis.


CONCLUSION OF LAW

The requirements for service connection for the cause of the 
veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310 
(West 2002); 38 C.F.R. §§ 3.102, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the claim of service connection for the cause of the 
veteran's death on appeal is being granted, there is no need 
to review whether VA's statutory duties to notify and assist 
are fully satisfied as any error would be non-prejudicial.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto.  38 
C.F.R. 
§ 3.312(b).  A contributory cause of death is one which 
contributes substantially or materially to death, or aided or 
lent assistance to the production of death.  38 C.F.R. § 
3.312(c).  Service-connected disabilities or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there was resulting debilitating effects and 
general impairment of health to the extent that would render 
the person less capable of resisting the effects of either 
disease or injury primarily causing death.  38 C.F.R. § 
3.312(c)(3).  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the later is a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the appellant is entitled to service connection for the cause 
of the veteran's death.  The veteran's death certificate 
reflected that the veteran died in March 2003.  The immediate 
cause of death was respiratory failure due to or as a 
consequence of left multiloculated empyema and left panlobar 
pneumonia and metastatic colon cancer as an other significant 
condition.   

In August 1955, the veteran was awarded service connection 
for neurofibromatosis and granted a 10 percent disability 
rating.  In April 1985 the veteran filed for service 
connection for a seizure disorder but the claim was denied by 
the RO in June 1985.  The rating decision stated that a 
review of the veteran's service medical records did not show 
any seizure disorder secondary to his service-connected 
disabilities, to include neurofibromatosis.  The veteran did 
apparently suffer from a seizure disorder, but the evidence 
did not show that it was connected in any way to any of his 
service-connected disabilities.  At the time of the veteran's 
death, he was service-connected for neurofibromatosis of the 
torso and extremities, evaluated as 50 percent disabling; 
neurofibromatosis of the head and neck, evaluated as 30 
percent disabling; and a duodenal ulcer, evaluated as 10 
percent disabling.  He was also awarded individual 
unemployability from September 25, 1998.  

In February 2003, a VA nursing home note indicated that the 
veteran wore a helmet for protection as he had a history of 
seizures.  In March 2003, the veteran was admitted to the 
VAMC with increased seizure activity with changes to his 
seizure medication that were related to his liver disease.  A 
nursing note dated March 17, 2003 indicated that the 
veteran's Dilantin level was eight and the veteran was not 
having seizures.  The doctors had discussed the veteran's 
condition and felt that the veteran was okay and that the 
lorazepam would help keep the veteran from seizing.  The 
veteran died on March [redacted], 2003.  

The March 2003 autopsy report found the following clinical 
diagnoses: cutaneous neurofibromatosis, seizure disorder; 
primary colon cancer with liver metastates; right lower lobe 
pneumonia; history of multinodular goiter, status post 
thyroidectomy; status post right total hip arthroplasty; 
osteoporosis; peptic ulcer disease; glaucoma; cataracts; 
benign prostatic hypertrophy; abdominal aortic aneurysm, 
stable; history of left parietal subdural hematoma (10/99); 
history of nephrolithiasis; history of left rib cage fracture 
(2/99); and, history of basil cell carcinoma, left nose, 
status post removal.

The medical examiner stated that the veteran was a 73 year 
old gentleman with colon cancer metastatic to the liver who 
had been taken care of at the VA nursing home.  While in the 
nursing home, he developed a left multiloculated empyema and 
succumbed to the subsequent pneumonia and respiratory 
failure.  At autopsy, the left posterior multiloculated 
empyema and accompanying pneumonia were identified.  
Microscopically, a multifocal proteinaceous alveolar 
obstructive process was identified, which contributed to the 
veteran's respiratory failure.  This was likely secondary to 
the veteran's pneumonia and empyema.  The veteran's primary 
colon cancer, diagnosed in September 2002 and secondary to 
which the veteran had decided to forego further treatment, 
was staged at the autopsy as T3NXM1 cancer (Stage IV).  The 
veteran's cutaneous neurofibromatosis was noted at autopsy 
and biopsies of several lesions were consistent with that 
diagnosis.  

In November 2003, the appellant submitted a statement from 
V.V.D., M.D.  After review of the pertinent medical 
information, V.V.D., M.D., stated that the veteran's 
neurofibromatosis could have contributed to the veteran's 
death in two ways.  One was that the veteran's colon cancer 
could have affected him because of the neurofibromatosis.  In 
general, neurofibromatosis had been shown to be associated 
with increased incidents of malignant neoplasms.  Two, the 
veteran was known to have frequent seizures in spite of 
medical therapy.  Seizures would be associated with 
neurofibromatosis and could have contributed to or caused an 
aspiration pneumonia.  The veteran did have findings of 
pneumonia and empyema on the autopsy report listed as the 
cause of the veteran's death.

In December 2003, the veteran's claims folder was examined to 
determine if the veteran's cause of death was related to his 
service-connected neurofibromatosis.  The examiner noted that 
the veteran had a long history of cutaneous neurofibromatosis 
and a seizure disorder.  There was also documentation that 
stated the veteran was frequently noncompliant with 
medications, but that his seizures appeared to be under 
control in the recent past.  He was admitted to the Grand 
Island VAMC Long-Term Health Care Unit and was progressively 
failing in health.

A search of reliable medical web sites that were frequently 
used by the examiner continued to mention complications of 
neurofibromatosis.  It was noted as well known that there was 
a relationship between seizures and neurofibromatosis, and 
also that patients with neurofibromatosis are at an increased 
risk for brain tumors, leukemia, and other malignancies of 
neural crest origin.  It was unlikely that the veteran's 
colon cancer was of neural crest origin, but "other 
malignancies" were mentioned in a review of this disease.

Therefore, based on the above review of neurofibromatosis, 
there appeared to be some relationship with a seizure 
disorder and malignancies.  The seizure disorder could easily 
have caused aspirations which would lead to pneumonias and 
which could lead to empyema as was noted on this veteran's 
autopsy report.  It did not appear that the veteran had any 
recent seizure activity.  There was well-documented evidence 
though, of a relationship between seizures and 
neurofibromatosis.

The examiner concluded that it was at least as likely as not 
that there was some relationship between the veteran's 
service-connected neurofibromatosis and some of the issues 
that were found on the death certificate.  The 
neurofibromatosis did not specifically cause the veteran's 
respiratory failure, but the localized empyema and previous 
pneumonias could have been caused by an aspiration-type 
episode, which could easily have been contributed to by a 
seizure episode.  On the other hand, it would be impossible 
to quantify or separate out or specifically delineate how 
these episodes were specifically related to the 
neurofibromatosis or which caused which.  That medical 
information was not known and could not be delineated any 
further.  Again, the veteran did have 16 specific clinical 
diagnoses noted on the autopsy date report form.  It would 
appear that a combination of all of those conditions led to 
the veteran's demise but, there was a known relationship 
between seizures, malignancies and neurofibromatosis.

As noted above, the veteran's immediate cause of death was 
respiratory failure due to or as a consequence of left 
multiloculated empyema and left panlobar pneumonia.  Both 
V.V.D. and the December 2003 VA examiner concluded that 
seizures were known to be related to neurofibromatosis.  
Further, both concluded that seizures could have contributed 
to or caused an aspiration.  In particular, when concluding 
that it was at least as likely as not that there was some 
relationship between the veteran's service-connected 
neurofibromatosis and some of the issues that were found on 
the death certificate, the December 2003 VA examiner opined 
that a seizure disorder could easily have caused aspirations 
which would lead to pneumonias and which could lead to 
empyema as was noted on this veteran's autopsy report.  

The Board finds it significant that the March 2003 autopsy 
report found that the veteran developed a left multiloculated 
empyema while in the nursing home and that in March 2003, the 
veteran was admitted to the VAMC with increased seizure 
activity.  This suggests that the veteran was having seizures 
at the same time that he developed the empyema.  As reflected 
above, the December 2003 examiner indicated that the 
localized empyema could have been caused by an aspiration-
type episode, which could easily have been contributed to by 
a seizure episode.  These findings, when combined with the 
competent medical analysis provided by V.V.D. and the 
December 2003 VA examiner suggest that that the veteran's 
service-connected neurofibromatosis was related to seizures, 
which were related to empyema and pneumonia, which led to 
respiratory failure, the veteran's immediate cause of death.  
As noted by the December 2003 VA examiner, it would be 
impossible to quantify or separate out or specifically 
delineate how the aspiration episodes were specifically 
related to the neurofibromatosis or which caused which.  
However, it is not necessary to determine the specific casual 
sequence; all that is needed is a showing that the veteran's 
service-connected neurofibromatosis was etiologically related 
to the primary cause of death, respiratory failure.  The 
Board finds that the evidence indicates that 
neurofibromatosis, seizures, empyema, pneumonia, and 
respiratory failure are etiologically related.  Therefore, 
after resolving all doubt in favor of the appellant, the 
evidence indicates that the veteran's service-connected 
neurofibromatosis was etiologically related to the veteran's 
respiratory failure.  38 C.F.R. § 3.312(b).  

Thus, the Board finds that the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death has been shown to be related to service-
connected neurofibromatosis.  The competent medical evidence 
reveals a nexus to the veteran's service-connected 
neurofibromatosis and the principal cause of his death, 
respiratory failure.  As such, after resolving all doubt in 
favor of the appellant, service connection for the cause of 
the veteran's death is warranted.  38 U.S.C.A. §§ 1310, 5107; 
38 C.F.R. § 3.312(a) (2007). 




ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


